DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to the Claim Objections & 112(b) Rejection have been fully considered and are persuasive.  The Claim Objections & 112(b) Rejection has been withdrawn. 
Applicant's arguments regarding the Anticipation Rejection have been fully considered but they are not persuasive. 
Applicant argues that Cardinal fails to teach, suggest or disclose “wherein the control system is configured to calculate the at least one maximum reactive power limit desired without applying limitations to the initial torque/active power control setpoint desired.”
Examiner respectfully disagrees with the applicant. As stated in the present rejection –
Cardinal reasonably discloses “wherein the control system is configured to calculate the at least one maximum reactive power limit desired without applying limitations to the initial torque/active power control setpoint desired” [one of ordinary skilled in the art would recognized that Cardinal’s reactive power parameter & real power (power-related parameters), are applied without limitations since the measurement point is an aggregate sum of the contributions for each local windfarm where a line drop compensation is only applied “if necessary” – meaning the “aggregate sum” is a maximum power limit “applied without limit” when no drop compensation is applied. Therefore Cardinal reasonably teaches “wherein the control system is configured to calculate the at least one maximum reactive power limit desired without applying limitations to the initial torque/active power control setpoint desired”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 & 16 recites the limitation "the rated apparent power".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardinal (US 2010/0025994). 
Regarding Claim 1, Cardinal discloses a control system for a wind turbine (Abstract; A wind turbine generator control system is provided for controlling output of a plurality of tightly-coupled windfarms) wherein the control system is configured to:
calculate an initial torque/active power control setpoint [real power commands] desired based on the operating conditions of the wind turbine (FIG. 3 & ¶ [0032]; Outputs from the master reactive control device 75 may include real power commands (P1CMD . . . PnCMD) 170 and reactive power commands (Q1CMD . . . QnCMD) 175 to individual local windfarm controllers  (P1CMD . . . PnCMD)); 


at least one maximum electric capacity in the operating conditions of the wind turbine (FIG. 3 & ¶ [0031]; Further calculated parameters such as maximum reactive power (MAXQwf1 . . . MAXQwfn)); 
the initial torque/active power control setpoint desired, such that the at least one maximum electric capacity is not exceeded (FIG. 4 & ¶ [0034]; a total reactive power command QTOTCMD 265. QTOTCMD 265 is bounded by Q limiter 260 where QLIMITS=Σ QLIM1 . . . QLIMn for the individual windfarms. QTOTCMD 265 represents the total reactive power being commanded for the plurality of windfarms);
send the at least one maximum reactive power limit desired lower than a minimum reactive power capacity required to a central control system of the farm (¶ [0034]; Sending reactive power commands to the local windfarms eliminates conflicts between the local windfarm voltage regulators).
(i) wherein the control system is configured to calculate the at least one maximum reactive power limit desired without applying limitations to the initial torque/active power control setpoint desired [one of ordinary skilled in the art would recognize that Cardinal’s reactive power parameter & real power (power-related parameters), are applied without limitations since the measurement point is an aggregate sum of the contributions for each local windfarm where a line drop compensation is only applied “if necessary” – meaning the “aggregate sum” is a maximum power limit “applied without limit” when no drop compensation is applied. Therefore Cardinal reasonably teaches “wherein the control system is configured to calculate the at least one maximum reactive power limit desired without applying limitations to the initial torque/active power control setpoint desired” (¶ [0023]; A master reactive control device (MRCD) may monitor a common measurement point for power-related parameters (such as currents, voltage, real power, reactive power and power factor) where the parameter value at the measurement point is an aggregate sum of the contributions for each local windfarm. Line drop compensation may be applied, if necessary, to compensate for real power losses, reactive power losses, and voltage drops that may be required if the measurement point is not at the point in the system at which the combined output of the windfarms is to be regulated).

Regarding Claim 2, Cardinal discloses the system of claim 1.
Cardinal further discloses wherein the system is configured to calculate the maximum reactive power limit desired when the operating conditions are such that the initial torque/active power control setpoint is greater than a maximum active power limit (¶ [0042]; The loss-corrected signal 315 may be tested by ramp rate limiter 320 to maintain the rate of power change within upper and lower bounds. The loss-corrected signal 315 may also be tested by power reference limiter 325 to hold the power signal within upper and lower bounds. The combined reference 330 signal then is compared at summer 335 against Pmeas 110 from the point of measurement to generate a real power error signal Perr 340 to be applied to proportional-integral-derivative (PID) controller 350 to generate a total real power command PTOTCMD 370. PTOTCMD 370 represents the total reactive power being commanded to be supplied by the plurality of local windfarms. PTOTCMD 370 is limited by power command limiter 360). 
Regarding Claim 3, Cardinal discloses the system claim 1.
Cardinal further discloses when the operating conditions are such that the initial torque/active power control setpoint is not greater than the maximum active power limit (¶ [0042]; The loss-corrected signal 315 may be tested by ramp rate limiter 320 to maintain the rate of power change within upper and lower bounds. The loss-corrected signal 315 may also be tested by power reference limiter 325 to hold the power signal within upper and lower bounds. The combined reference 330 signal then is compared at summer 335 against Pmeas 110 from the point of measurement to generate a real power error signal Perr 340 to be applied to proportional-integral-derivative (PID) controller 350 to generate a total real power command PTOTCMD 370. PTOTCMD 370 represents the total reactive power being commanded to be supplied by the plurality of local windfarms. PTOTCMD 370 is limited by power command limiter 360), 
the system is additionally configured to calculate a possible maximum reactive power limit based on: at least one maximum electric capacity in the operating conditions of the wind turbine (¶ [0031]; the maximum reactive power 155 for an individual local windfarm may represent the summation of the maximum reactive power capability of individual wind turbine generators and the number of operating wind turbine generators within the local windfarm); 
(See (i) in rejected claim 1, ¶ [0056]; the limited PTOTCMD may be distributed among the individual windfarms according to a distribution algorithm whose technical effect is to limit the real power commands to individual windfarms to not exceed the capability); 
send the at least one possible maximum reactive power limit to a central control system of the farm (¶ [0011]; A receiving means accepts power-related reference signals from a centralized system controller).
Regarding Claim 4, Cardinal discloses the system claim 2.
Cardinal further discloses the at least one maximum electric capacity corresponds at least to a maximum electric capacity of a generator and to a maximum electric capacity of a power converter (Claim 18; a reference signal converter adapted to convert a power factor reference command to a power factor voltage reference command for the closed-loop controller).
Regarding Claim 5, Cardinal discloses the system claim 4.
Cardinal further discloses wherein depending on the control mode of the wind turbine, namely the estimated time in which an above-normal active power is going to be generated, which may entail exceeding the at least one maximum electric capacity, the control system uses as a reference permanent maximum electric capacities both for the generator and for the converter (¶ [0037]; whereby the QTOTCMD developed by the voltage regulator for the total reactive power at the point of common coupling may be assigned to the individual local windfarms).
Regarding Claim 6, Cardinal discloses the system of claim 1. 
Cardinal further discloses wherein, if the control mode of the generator is such that an active power level which could cause the rated apparent power [It is known in the art that the combination of reactive power and true power is called “apparent power” (see fig below). Cardinal “employs algorithms whose technical effect is to coordinate the real power, reactive power and voltage output of the multiple windfarms” (see abstract)] in steady-state of the generator and/or converter [by a reactive power regulator and active power regulator] to be exceeded is allowed [it is known that apparent power is usually  greater (represented by the hypotenuse in the representation from the formula in the fig. below) than real (active) power since  apparent power” is a combination of both “reactive power” and “active power” and therefore apparent power “exceeded is allowed”], that is a Pref such that sqrt(Pref^2+Qmax^2)>Sperm [sqrt(Pref^2+Qmax^2) is the known formula to calculate “apparent power” (see fig below)],  wherein Pref is an active power setpoint, Omax is a maximum reactive power and Sperm is a permissible apparent power, the control system uses the permanent maximum capacities of the generator and converter for calculating the at least one maximum reactive power limit desired [Here, the maximum reactive power 155 for an individual local windfarm may represent the summation of the maximum reactive power capability of individual wind turbine generators and the number of operating wind turbine generators within the local windfarm. The maximum possible real power 160 for an individual local windfarm may represent the summation of the possible real power capability of the individual wind turbine generators wind turbine generators under the existing ambient conditions and the number of operating wind turbine generators within the individual local windfarm.] (FIG. Below Abstract, ¶ [0031]).

    PNG
    media_image1.png
    374
    438
    media_image1.png
    Greyscale

Regarding Claim 7, Cardinal discloses the system of claim 2.
Cardinal further discloses wherein for controls in which the power can be increased such that sprt(Pref^2+Qmax^2)>Srated for a time of not more than 10 minutes (Reactive power may be regulated over a longer term (e.g. few seconds) – “few seconds” is NOT more than 10 minutes), 84106wherein Pref is an active power setpoint, Omax is a maximum reactive power and Srated is aFAX. 801.990.4601 4Serial No. 16/731,626Docket No. Pons 19.53Supplemental Amendmentrated apparent power, the control system takes into account a transient maximum capacity of the generator and a permanent maximum capacity of the converter ((¶ [0004]; Reactive power may be regulated over a longer term (e.g. few seconds) while wind turbine generator terminal voltage is regulated over a shorter term (e.g. fraction of a second) to mitigate the effect of fast grid transients & See rejected claim 1).
Regarding Claim 8, Cardinal discloses the system of claim 1.
Cardinal further discloses for controls in which the power can be increased above the rated power for a time of not more than tenths of a second, the control system takes into account a transient maximum capacity of the generator and a permanent maximum capacity of the converter (¶ [0004]; Reactive power may be regulated over a longer term (e.g. few seconds) while wind turbine generator terminal voltage is regulated over a shorter term (e.g. fraction of a second) to mitigate the effect of fast grid transients).
Regarding Claim 9, Cardinal discloses the system of claim 1.
Cardinal further discloses the control system is configured to additionally: 
receive a required reactive power setpoint [76] from a control system of the wind farm [60] (SGCS) (FIG. 2 & ¶ [0028]; Alternatively or as a backup to a failed measurement, power-related parameter signals 76 from the local windfarm controller 60 real power);
calculate at least one maximum active power limit based on: 
the at least one maximum electric capacity in the operating conditions of the wind turbine (¶ [0031]; The maximum possible real power 160 for an individual local windfarm may represent the summation of the possible real power capability of the individual wind turbine generators wind turbine generators under the existing ambient conditions and the number of operating wind turbine generators within the individual local windfarm.); 
the reactive power setpoint received [76] from the control system of the wind farm [60] (SGCS) (¶ [0028]); 
apply at least one maximum active power limit calculated in the step prior to the initial torque/active power control setpoint desired for calculating a final torque/active power control setpoint (¶ [0049]; Further calculated parameters such as maximum reactive power (MAXQwf1 . . . MAXQwfn) 155 and possible maximum real power POSPwf1 . . . POSPwfn 160 may be provided to provide to the master reactive control device 75 from the individual local windfarm controllers).

Regarding Claim 10, Cardinal discloses the system of claim 3.
Cardinal further discloses wherein the at least one maximum electric capacity is of at least one of the following types: transient for a period of time of seconds (¶ [0004]; Reactive power may be regulated over a longer term (e.g. few seconds) while wind turbine generator terminal voltage is regulated over a shorter term (e.g. fraction of a second) to mitigate the effect of fast grid transients).
Regarding Claim 11, Cardinal discloses a control method of a wind turbine (Abstract) comprising the following steps: 
calculating an initial torque/active power control setpoint desired based on the operating conditions of the wind turbine (FIG. 3 & ¶ [0032]; Outputs from the master reactive control device 75 may include real power commands (P1CMD . . . PnCMD) 170 and reactive power commands (Q1CMD . . . QnCMD) 175 to individual local windfarm controllers.  (P1CMD . . . PnCMD)); 
calculating at least one maximum reactive power limit desired based on: 
at least one maximum electric capacity in the operating conditions of the wind turbine turbin (FIG. 3 & ¶ [0031]; Further calculated parameters such as maximum reactive power (MAXQwf1 . . . MAXQwfn));
the initial torque/active power control setpoint desired such that the at least one maximum electric capacity is not exceeded (FIG. 4 & ¶ [0034]; a total reactive power command QTOTCMD 265. QTOTCMD 265 is bounded by Q limiter 260 where QLIMITS=Σ QLIM1 . . . QLIMn for the individual windfarms. QTOTCMD 265 represents the total reactive power being commanded for the plurality of windfarms); 
sending the at least one maximum reactive power limit desired lower than a minimum reactive power capacity required to a central control system of the farm (¶ [0034]; Sending reactive power commands to the local windfarms eliminates conflicts between the local windfarm voltage regulators);
wherein the step of calculating the at least one maximum reactive power limit desired is carried out without applying limitations to the initial torque/active power control setpoint desired. (Refer to rejected Claim 1, ¶ [0023]; A master reactive control device (MRCD) may monitor a common measurement point for power-related parameters (such as currents, voltage, real power, reactive power and power factor) where the parameter value at the measurement point is an aggregate sum of the contributions for each local windfarm. Line drop compensation may be applied, if necessary, to compensate for real power losses, reactive power losses, and voltage drops that may be required if the measurement point is not at the point in the system at which the combined output of the windfarms is to be regulated).
Regarding Claim 12, Cardinal discloses the method of claim 11. 
Cardinal further discloses wherein the step of calculating the maximum reactive power limit desired is performed when the operating conditions are such that the initial torque/active power control setpoint is greater than a maximum active power limit (Claim 15; upper and a lower limit are placed on the total reactive power command). 
Regarding Claim 13, Cardinal discloses the method of claim 11.
Cardinal further discloses wherein when the operating conditions are such that the initial torque/active power control setpoint is not greater than the maximum active power limit (Claim 15; upper and a lower limit are placed on the total reactive power command) it additionally comprises the step of calculating a possible maximum reactive power limit based on:
at least one maximum electric capacity in the operating conditions of the wind turbine (¶ [0031]; the maximum reactive power 155 for an individual local windfarm may represent the summation of the maximum reactive power capability of individual wind turbine generators and the number of operating wind turbine generators within the local windfarm);
the initial torque/active power control setpoint desired, such that it is not necessary to apply limitations to the initial torque/active power control setpoint desired and the at least one maximum electric capacity is not exceeded (¶ [0056]; the limited PTOTCMD may be distributed among the individual windfarms according to a distribution algorithm whose technical effect is to limit the real power commands to individual windfarms to not exceed the capability); 
sending the at least one possible maximum reactive power limit to a central control system of the farm ¶ [0011]; A receiving means accepts power-related reference signals from a centralized system controller).

Regarding Claim 14, Cardinal discloses the method of claim 12.
Cardinal further discloses wherein the at least one maximum electric capacity corresponds at least to a maximum electric capacity of a generator and to a maximum electric capacity of a power converter (Claim 18).
Regarding Claim 15, Cardinal discloses the method of claim 14.
Cardinal further discloses wherein depending on the control mode of the wind turbine, that is the estimated time in which an above-normal active power is going to be generated, which may entail exceeding the at least one maximum electric capacity, permanent maximum electric capacities or transient maximum capacities both for the generator and for the converter will be used as a reference (¶ [0037]; whereby the QTOTCMD developed by the voltage regulator for the total reactive power at the point of common coupling may be assigned to the individual local windfarms).
Regarding Claim 16, Cardinal discloses the method of claim 11. 
Cardinal further discloses wherein if the control mode of the generator is such that an active power level which could cause the rated apparent power [It is known in the art that the combination of reactive power and true power is called apparent power (see fig below) where the present invention “employs algorithms whose technical effect is to coordinate the real power, reactive power and voltage output of the multiple windfarms”] in steady-state of the generator and/or converter [by a reactive power regulator and active power regulator] to be exceeded is allowed, [it is known that apparent power is usually  greater than real (active) power since  apparent power” is a combination of both “reactive power” and “active power” and therefore “exceeded is allowed”] namely a Pref such that sqrt (Pref^2+Qmax^2)>Sperm [sqrt(Pref^2+Qmax^2) is the known formula to calculate “apparent power”], wherein Pref is an active power setpoint, Qmax is a maximum reactive power and Sperm is a permissible apparent power, the permanent maximum capacities of the generator and converter are used for calculating the at least one maximum reactive power limit desired [Here, the maximum reactive power 155 for an individual local windfarm may represent the summation of the maximum reactive power capability of individual wind turbine generators and the number of operating wind turbine generators within the local windfarm. The maximum possible real power 160 for an individual local windfarm may represent the summation of the possible real power capability of the individual wind turbine generators wind turbine generators under the existing ambient conditions and the number of operating wind turbine generators within the individual local windfarm.] (FIG. Below Abstract, ¶ [0031]).

    PNG
    media_image1.png
    374
    438
    media_image1.png
    Greyscale

Regarding Claim 17, Cardinal discloses the method of claim 12.
Cardinal further discloses wherein for controls in which the power can be increased such that sprt(Pref^2+Qmax^2)>Srated for a time of not more than 10 minutes (Reactive power may be regulated over a longer term (e.g. few seconds) – “few seconds” is NOT more than 10 minutes), 84106wherein Pref is an active power setpoint, Omax is a maximum reactive power and Srated is aFAX. 801.990.4601 4Serial No. 16/731,626Docket No. Pons 19.53Supplemental Amendmentrated apparent power, the control system takes into account a transient maximum capacity of the generator and a permanent maximum capacity of the converter ((¶ [0004]; Reactive power may be regulated over a longer term (e.g. few seconds) while wind turbine generator terminal voltage is regulated over a shorter term (e.g. fraction of a second) to mitigate the effect of fast grid transients & See rejected claim 1).
Regarding Claim 18, Cardinal discloses the method of claim 11.
Cardinal further discloses wherein for controls in which the power can be increased above the rated power for a time of not more than tenths of a second, a transient maximum capacity of the generator and a permanent maximum capacity of the converter are taken into account (¶ [0004]; Reactive power may be regulated over a longer term (e.g. few seconds) while wind turbine generator terminal voltage is regulated over a shorter term (e.g. fraction of a second) to mitigate the effect of fast grid transients).

Regarding Claim 19, Cardinal discloses the method of claim 11.
Cardinal further discloses further comprising the following steps: 
receiving a required reactive power setpoint [76] from a control system of the wind farm [60] (SGCS) (FIG. 2 & ¶ [0028]; Alternatively or as a backup to a failed measurement, power-related parameter signals 76 from the local windfarm controller 60 real power);
calculating at least one maximum active power limit based on: 
the at least one maximum electric capacity in the operating conditions of the wind turbine (¶ [0031]; The maximum possible real power 160 for an individual local windfarm may represent the summation of the possible real power capability of the individual wind turbine generators wind turbine generators under the existing ambient conditions and the number of operating wind turbine generators within the individual local windfarm.); 
the reactive power setpoint [76] received from the control system of the wind farm (SGCS) [60] (¶ [0028]);
applying at least one maximum active power limit calculated in the step prior to the initial torque/active power control setpoint desired for calculating a final torque/active power control setpoint (¶ [0049]; Further calculated parameters such as maximum reactive power (MAXQwf1 . . . MAXQwfn) 155 and possible maximum real power POSPwf1 . . . POSPwfn 160 may be provided to provide to the master reactive control device 75 from the individual local windfarm controllers).
Regarding Claim 20, Cardinal discloses the method of claim 13. 
Cardinal further discloses wherein the at least one maximum electric capacity is of at least one of the following types: transient for a period of time of seconds (¶ [0004]; Reactive power may be regulated over a longer term (e.g. few seconds) while wind turbine generator terminal voltage is regulated over a shorter term (e.g. fraction of a second) to mitigate the effect of fast grid transients).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O./Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832